EXHIBIT 10.1

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into as of August
1, 2003, by and between Senetek PLC, an English corporation with its corporate
headquarters located at 620 Airpark Road, Napa, California 94558 (“Senetek”),
and ICN Pharmaceuticals, Inc., a Delaware corporation with its corporate
headquarters located at 3300 Hyland Avenue, Costa Mesa, California 92626
(“Licensee”).

 

BACKGROUND

 

  A. Senetek has developed and holds certain patents and other proprietary
intellectual property and other rights relating to the use as a skin care or
cosmetic product of formulations containing Kinetin.

 

  B. Licensee is a leading manufacturer and distributor of a broad range of
pharmaceutical products worldwide.

 

  C. Senetek’s wholly-owned subsidiary Carme Cosmeceutical Science Inc.
(“Carme”) and Licensee are parties to a Distribution Agreement made as of
October 23, 1998, as amended, pursuant to which Licensee distributes under
license from Carme a line of Kinetin-containing dermatological creams and
lotions under Licensee’s “Kinerase” trademark.

 

  D. Senetek and Licensee desire to enter into a new license for Licensee to
manufacture and distribute Licensee Products and distribute Senetek Products
(both as hereinafter defined) worldwide, and Carme is willing to terminate the
existing Distribution Agreement.

 

Accordingly, in consideration of the mutual promises, covenants, and conditions
set forth below, the parties agree as follows:

 

1. DEFINITIONS

 

When used in this Agreement, each of the following capitalized terms shall have
the respective meanings set forth in this Article.

 

1.1 “Affiliate” means any corporation, partnership, proprietorship or other
legal entity directly or indirectly controlled by, controlling, or under common
control with another legal entity, “control” meaning, for purposes hereof, the
effective power to elect at least a majority of the Board or Directors or other
management body of a legal entity or to effectively direct the management of a
legal entity, by the ownership of voting securities, by contract, or otherwise.



--------------------------------------------------------------------------------

1.2 “Agreement Date” means the date of this Agreement first set forth above.

 

1.3 “Authorized Channel” means collectively the “Ethical Channel,” comprised of
the sale of products into the ethical market channel, including physicians,
pharmacies, medical clinics and HMO’s and other recognized prescription drug
channels, the “Internet Channel,” comprised of direct-to-consumer promotion over
interactive internet web sites and telemarketing in support thereof, and the
“Direct to Consumer Channel”, comprised of direct-to-consumer promotions and/or
sales by means other than the Internet Channel.

 

1.4 “Base Price” means, with respect to the Senetek Product listed on Schedule
1.4, the price per Unit set forth in Schedule 1.4, with respect to the Licensee
Products listed on Schedule 1.19, the price per Unit set forth in Schedule 1.19
to be applicable if Senetek manufactures any Licensee Products during a
Disruption Period, and with respect to any other Products added to this
Agreement in accordance with its terms, such price per Unit as the parties shall
mutually agree upon, subject in all cases to amendment of the Base Price of each
sku as of the end of each Contract Year to reflect changes in direct costs
pursuant to Section 3.2(ii).

 

1.5 “Best Efforts” means that commercially reasonable degree of effort,
expertise, knowledge and resources which one skilled, able, familiar with and
experienced in the matters set forth herein would utilize and otherwise apply
with respect to fulfilling a like obligation subject to existing legal,
contractual and other restrictions.

 

1.6 “Calendar Quarter” means a period beginning on the first day of January,
April, July and October and ending on the last day of March, June, September and
December, respectively, provided that the first Calendar Quarter means the
period beginning on the Agreement Date and ending on the last day of September,
2003.

 

1.7 “Confidential Information” means marketing, sales, financial, scientific,
and other non-public and/or proprietary information concerning the products,
projects, businesses and operations of a party or its Affiliates disclosed by
such party to the other party or its Affiliates or of which the other party or
its Affiliates gains knowledge in performing this Agreement.

 

1.8 “Contract Year” means a period beginning on any August 1 during the Term and
ending on the first to occur of July 31 of the succeeding calendar year or the
termination of this Agreement.

 

1.9 “Disruption Period” means any period during which Senetek Product or
Licensee Product is unable to be manufactured in conformance with the
Specifications as provided in Section 3.6, with the effect set forth in Section
3.7.

 

1.10 “Documentation” means the documentation relating to the Patents and
Know-How identified in Schedule 1.10.

 

2



--------------------------------------------------------------------------------

1.11 “Final Adjudication” means any decision by a Governmental Entity of
competent jurisdiction if either (a) any and all appeals (including to other
Governmental Entities of competent jurisdiction) in connection with the
adjudication are exhausted or (b) the time for any such appeal shall have passed
without such appeal having been perfected.

 

1.12 “Government Entity” means any competent governmental agency, board,
authority, commission, court or other governmental entity having lawful
jurisdiction.

 

1.13 “Intellectual Property” means collectively the Patents, the Know-How and
all common law and statutory trademarks, trade names, copyrights, designs and
other proprietary rights related to or useful in the performance of this
Agreement that Senetek owns or has rights to on the Agreement Date, and all
patents, Know-How and common law and statutory trademarks, trade names,
copyrights, designs and other proprietary rights related to or useful in the
performance of this Agreement that Senetek acquires rights to after the
Agreement Date except any as to which Senetek or an Affiliate, having used Best
Efforts, is unable to obtain the right to make the same available to Licensee,
provided, however, that Intellectual Property shall not include patents,
Know-How or other rights to the extent the same relate to Zeatin or any other
analog of Kinetin, which shall be the subject of Licensee’s right of first offer
pursuant to Section 2.3.

 

1.14 “Know-How” means all special knowledge, trade secrets and technical or
other proprietary information, whether or not patented or patentable, related to
or useful in the performance of this Agreement that Senetek owns or has rights
to on the Agreement Date, and all special knowledge, trade secrets and technical
or other proprietary information related to or useful in the performance of this
Agreement that Senetek acquires right to after the Agreement Date except any as
to which Senetek or an Affiliate, having used Best Efforts, is unable to obtain
the right to make the same available to the Licensee, provided, however, that
Know-How shall not include any such special knowledge, trade secrets or
technical or other proprietary information to the extent the same relates to
Zeatin or any other analog of Kinetin, which shall be the subject of Licensee’s
right of first offer pursuant to Section 2.3.

 

1.15 “Minimum Payments” means the minimum amount of royalties and Base Price
payable to Senetek during each Contract Year in order to maintain the
Exclusivity Right, as specified in Section 3.12.

 

1.16 “Net Sales” means the gross amount billed for Products sold or otherwise
distributed to any party by Licensee, its Affiliates or its sub-licensees (not
including sales or other distribution by Licensee to its Affiliates or
sub-licensees), less the following deductions to the extent consistent with
Licensee’s standard trade terms for like products and with GAAP):

 

(i) Trade, quantity or cash discounts applicable to gross amounts billed and
allowed, paid or otherwise included in determining net sales;

 

(ii) Credit or allowance, if any, given or made on account of returns (supported
by appropriate documentation) of Products previously delivered; and

 

3



--------------------------------------------------------------------------------

(iii) Charge back payments and rebates granted to managed health care
organizations or to national, federal, state or local governments, their
agencies or reimbursers, or to trade customers, including but not limited to
wholesalers and chain and pharmacy buying groups.

 

Net Sales shall not include any pass through costs invoiced to customers as
separate items for freight or shipping insurance. For all purposes of this
Agreement, “GAAP” shall mean Unites States generally accepted accounting
principles consistently applied by Licensee in preparing its audited
consolidated financial statements.

 

1.17 “Patents” means the patents for Kinetin set forth on Schedule 1.17 and any
after-acquired patents included in the Intellectual Property.

 

1.18 “Person” shall be broadly construed to include any governmental entity,
legal entity or individual.

 

1.19 “Products” means the Senetek Product set forth in Schedule 1.4 and the
initial eleven (11) sku’s of Licensee Products set forth in Schedule 1.19,
together with such other products for topical application containing Kinetin as
Licensee desires to add which achieve permeation test (or other test if the
parties agree) results pursuant to Section 3.8 substantially as good as or
better than the results achieved by the Products listed in Schedules 1.4 and
1.19, but excluding any product subject to regulation as a prescription drug.

 

1.20 “Royalty” means the royalty on Net Sales of Products provided for in
Section 3.12.

 

1.21 “Specifications” means the specifications for the initial Products set
forth in Schedules 1.4 and 1.19 and the specifications for each other Product
added after the Agreement Date as provided in Section 1.19.

 

1.22 “Territory” means the Core Territory, comprised of Canada and the United
States of America, and, subject to Section 3.13, the European Union as
constituted on the Agreement Date and Australia, and the Non-Exclusive
Territory, comprised of all countries other than those comprising the Core
Territory.

 

1.23 “Term” means the period starting on the Agreement Date and ending (if not
earlier terminated pursuant to the other terms of this Agreement) upon the
expiration of the last to expire of the Patents issued in the United States
containing a Valid Claim.

 

1.24 “Trial Size” means a Unit that is a sampling vehicle with a fill weight
that is less than thirty percent (30%) of the fill weight of the regular
business Product and that is given to customers or end-use consumers free of
charge or at or below cost with the objective of generating trial and awareness
of Products.

 

1.25 “Unit” means an individual packaged unit of Product.

 

4



--------------------------------------------------------------------------------

1.26 “Valid Claim” means any claim in an unexpired patent or patent application
included within the Patents that has not been disclaimed or held invalid or
unenforceable by a Governmental Entity of competent jurisdiction in a Final
Adjudication.

 

2. LICENSE

 

2.1 Grant of License. Senetek hereby grants to Licensee during the Term an
exclusive license in the Core Territory (except as respects the Direct to
Consumer Channel, which shall be non-exclusive) and a non-exclusive license in
the Non-Exclusive Territory under the Intellectual Property to (i) market and
sell the Senetek Products and (ii) manufacture, package, market and sell the
Licensee Products, in each case only into the Authorized Channel, and the right
to use the Documentation and Senetek’s Confidential Information to facilitate
such manufacture, packaging, marketing and sale, in each case subject to the
terms of this Agreement.

 

2.2 Exclusivity. Senetek agrees that, for so long during the Term as Licensee
makes the Minimum Payments, (i) Senetek shall not grant a license to any third
party to manufacture or sell any non-prescription product for topical
application containing a concentration of Kinetin of 0.1% or higher, provided
that Licensee acknowledges that Lavipharm S.A. has heretofore been granted
rights to make and sell products containing 0.1% concentration of Kinetin, (ii)
Senetek and its Affiliates will not sell and will not grant to any third party
rights to make, have made or sell non-pharmaceutical dermatological products
containing Kinetin in the Ethical Channel in the Core Territory, provided that
Licensee acknowledges that Vivier Pharma Inc. has heretofore been granted rights
to make and sell products containing Kinetin in the Ethical Channel in Canada
and the United States of America (Senetek warranting hereby that Vivier Pharma
Inc. can sell or seek a United States marketing and/or distribution partner for
the Vitamin C Serum with 0.025% Kinetin, and all other Kinetin-containing
products may only be marketed, sold and distributed by Vivier Pharma Inc.
through its order fulfillment houses, wholesalers and pharmacies), and (iii)
Senetek and its Affiliates will not grant to any third party rights to sell
non-pharmaceutical dermatological products containing Kinetin in the Internet
Channel in the Core Territory, provided that Licensee acknowledges that various
of the existing license agreements between Senetek and third parties expressly
or by implication grant such licensees the right to sell licensed products in
the Internet Channel, that Senetek intends to sell its own branded line of
Kinetin-containing products direct to consumers through, among other media, the
Internet Channel and Direct to Consumer Channel (infomercials and related
telemarketing and print), and that Senetek undertakes no obligation hereunder to
enforce the exclusivity granted by this clause (iii) (collectively, the
“Exclusivity Right”). Notwithstanding anything to the contrary set forth in
Section 2.1 above or in this Section 2.2, except for sales by Senetek as
above-described, Senetek will not, and will not grant the right to any third
party to, sell Products during the first Contract Year through the Direct to
Consumer Channel. Thereafter, in the event Senetek sells or grants any third
party the right to sell Products through the Direct to Consumer Channel, such
action will be one of the factors considered in the next negotiation for
adjustment of Minimum Payments. Senetek’s sole remedy if Licensee fails to make
the Minimum Payments for any Contract Year shall be to terminate the Exclusivity
Right, unless Licensee shall cure such failure as provided in Section 9.2.

 

5



--------------------------------------------------------------------------------

2.3 Right of First Offer. During the Term, Licensee shall have the right of
first offer to obtain the right to sell in the Authorized Channel in the
Territory new and enhanced products developed or otherwise acquired by Senetek
or its Affiliates which utilize Kinetin analogs, including Zeatin, as the
primary active ingredient for use as a skin care product, provided that such
right of first offer shall not apply with regard to products that are protected
through patents or other exclusivity as to, owned by, or vested in a third party
and as to which Senetek or its Affiliates have not acquired the right to grant
marketing rights to others. At such time as Senetek determines, based on
preliminary in vitro or other studies, that such an analog exhibits action that
may make it commercially marketable, Senetek shall give Notice to Licensee
together with all preliminary study data in Senetek’s possession or control.
Licensee shall have sixty (60) days from the date that Senetek notifies Licensee
that such a new or enhanced product is to or may become available for sale to
deliver an offer to Senetek setting forth in reasonable detail the terms upon
which Licensee would purchase, market and resell such product. If Senetek elects
not to accept Licensee’s offer (or if no offer is made within such period),
Senetek shall be free to grant such rights to others on terms no better to such
other party than those last offered by Licensee (or, if Senetek has made a
counter offer, on terms no better to such other party than those offered by
Senetek to Licensee), to exercise such rights itself, or any combination
thereof, all in Senetek’s sole and absolute discretion; provided, however, that
in connection with entering into a definitive agreement with such other party,
Senetek provides to such other party preliminary study data no different than
the study data provided to Licensee. If Senetek develops or gains rights to
study data with respect to such analog different than the study data made
available to Licensee, it shall give a further Notice to Licensee together with
such different study data and Licensee shall have sixty (60) days from the date
of Senetek’s further Notice to deliver an offer to Senetek as above set forth
(it being the parties’ intention that such procedure shall be repeated until
such time as the studies developed by or for Senetek demonstrate “proof of
concept” of such analogue).

 

2.4 No Other Rights. It is expressly understood that this Agreement grants no
rights to Licensee except those express rights set forth in this Article 2.
Without limiting the foregoing, it is understood and agreed that Licensee has no
right pursuant to this Agreement to, and shall not, (i) sell or knowingly permit
its customers to re-sell any Products other than into the Authorized Channel
within the Territory to the extent it is legally permissible to prohibit or
restrict such activity, (ii) manufacture or have manufactured Senetek Products
otherwise than during a Disruption Period, (iii) manufacture, have manufactured,
use or sell Products otherwise than pursuant to the terms of this Agreement, or
(iv) acquire or assert any co-ownership or other proprietary interest in any of
the Intellectual Property by virtue of its manufacture, packaging, marketing or
sale of Products. Upon any termination of this Agreement, Licensee shall have no
right of any kind with respect to the Products or the Intellectual Property,
Know-How, Documentation or Senetek Confidential Information other than the right
to complete the sale of Senetek Product then lawfully in its possession and
Licensee Product that is work in process on the date of termination, provided
that Licensee pays all amounts due with respect thereto. Except as expressly
provided in this Agreement, including Section 3.7, nothing in this Agreement
shall diminish Licensee’s rights in any patent, trademark or other intellectual
property that it may have or develop during the Term of this Agreement or the
Distribution Agreement between Licensee and Carme dated October 23, 1998,
provided, that if Licensee develops during the Term of this Agreement any patent
for a Product specifically for the amelioration of the effects of aging not in
combination with any proprietary ingredient used in Licensee products, Licensee
shall negotiate in good faith with Senetek for a non-exclusive license for
Senetek to practice such patent outside of the Ethical Channel..

 

6



--------------------------------------------------------------------------------

3. MANUFACTURE, PURCHASE AND SALE OF PRODUCTS

 

3.1 Payment for Senetek Products.

 

(i) Senetek shall invoice Licensee for the full Base Price of Senetek Products
ordered by Licensee (plus freight and insurance if Licensee so requests) at the
time of each shipment. Licensee shall accept or reject such shipment within
twenty (20) days of receipt. Licensee shall pay Senetek the full amount invoiced
within fifteen (15) days after Licensee’s acceptance of such shipment. Payments
more than thirty (30) days past due shall be subject to a handling fee of the
lesser of one percent (1%) per month or the maximum amount allowed by law from
the date payment was due. Payments of Base Price shall not be subject to any
offset for any claim Licensee may have against Senetek other than a claim based
upon the specific shipment unless and until such claim is approved by Senetek in
writing or is determined to be valid in a Final Adjudication.

 

(ii) At the end of each Contract Year, the Base Price of all Products for which
a Specification then exists shall be adjusted to reflect any increases or
decreases in the direct costs of producing each Product since the Base Price of
such Product was set or last adjusted.

 

3.2 Sourcing of Senetek Products. Senetek Products shall be manufactured by such
contract manufacturer or contract manufacturers as Senetek may from time to time
designate. Licensee shall have the right, on prior notice, to visit and conduct
reasonable audits of the manufacturing sites at which Senetek Products are
produced. Senetek Products shall be manufactured in accordance with the same
standards as are applicable to Licensee Products under Section 3.9. Any
manufacturing site transfer shall be performed in accordance with standards of
good manufacturing practices for cosmetic products.

 

3.3 Orders for Senetek Products. All orders for Senetek Products shall be
delivered to Senetek at its address first set forth above or at such other
address as Senetek may specify by written Notice in accordance with the
requirement of this Agreement, to the Attention of the Purchasing Department.

 

3.4 Forecasts of Senetek Product Purchases. Licensee shall provide Senetek with
a rolling twelve (12) month forecast of its requirements for Senetek Products,
to be updated quarterly and delivered to Senetek at least thirty (30) days in
advance of the period forecasted. The first three (3) months of each such
forecast shall be firm.

 

3.5 Delivery of Senetek Products. All shipments of Senetek Products shall be FOB
Senetek’s point of shipment and all risk of loss or damage shall pass to
Licensee at that point. If Senetek arranges for shipping and insurance it shall
add the costs to the invoice. Senetek shall use its Best Efforts to fulfill
orders within ninety (90) days of the date they are received.

 

7



--------------------------------------------------------------------------------

3.6 Disruption Periods. If following receipt of any order Senetek determines
that, due to circumstances beyond Senetek’s reasonable control, Senetek does not
expect to be able to fulfill the order in full within such ninety (90) day
period, Senetek shall give prompt Notice to Licensee of such expected inability.
The period from the date any such Notice is given, or in the event no such
Notice is given, the date from which Senetek fails to fulfill any order within
such ninety (90) day period, until the date of a further Notice from Senetek
that it is able to immediately resume fulfilling orders within such ninety (90)
day period, shall be deemed a “Disruption Period”. If at any time Licensee does
not expect to be able to manufacture any Licensee Product within ninety (90)
days after its order is placed, Licensee shall give prompt Notice to Senetek of
such expected inability. The period from the date any such Notice is given, or
in the event no such notice is given, the date from which Licensee is unable to
manufacture any Licensee Product within ninety days from the time it would have
placed an order, until the date of a further Notice from Licensee that it is
able to immediately resume obtaining such Licensee Product, shall similarly be
deemed a “Disruption Period”.

 

3.7 Interim Manufacturing License. During any Disruption Period, the party whose
manufacturing is disrupted shall use its Best Efforts to transfer to the other
party (or a contract manufacturer designated by the other party) the disrupted
manufacturing operation(s) (or if such party believes that, despite its Best
Efforts, it will be unable to so transfer the disrupted manufacturing
operations, it shall use Best Efforts to assure that the manufacturer has
qualified a back-up manufacturer to which such operations can be transferred
during any Disruption Period ( a “Back-Up Manufacturer”)), and each party hereby
grants a non-exclusive license to use the Intellectual Property to produce the
Products and agrees to assist the other party in taking over manufacturing by
providing such manufacturing records, recipes and other Confidential Information
as may reasonably be required by them for such purpose (or in assuring an
orderly transfer of manufacturing to a Back-Up Manufacturer). All manufacturing
of the Products pursuant to such interim license shall be performed in
accordance with the Specifications, all applicable cosmetic good manufacturing
practices requirements, and all requirements of law. Each party shall provide
such packaging and labeling and other materials held in its inventory as shall
be required, upon payment of its actual cost of producing or purchasing such
materials and shipping the same to the designated address therefor. The interim
license granted by this Section 3.7 shall terminate automatically at the end of
the Disruption Period, and neither party nor any permitted contract manufacturer
shall be deemed to have acquired any ongoing rights by reason of such interim
license. Each party and permitted contract manufacturer shall return to the
furnishing party, at the end of the Disruption Period, any and all Confidential
Information that may have been provided in order to facilitate such interim
manufacture. Notwithstanding the foregoing, in the event of two (2) or more
Disruption Periods affecting a party within any twenty-four (24) month period,
the interim license granted by this Section 3.7 shall become permanent. To avoid
a disruption during any Disruption Period, each party shall use Best Efforts to
permit the other party at any time during the Term of the Agreement to perform
technology transfer, manufacturing scale up and manufacturing development for
the Products at a site of the other party’s choosing, or to inspect and audit
its manufacturers’ Back-Up Manufacturer’s facilities, if applicable.

 

3.8 Formulation Testing of Products. If during the Term Licensee desires to add
a new or modified Product, Licensee shall submit to Dr. Gerald McCullough,
Department of Dermatology, University of California at Irvine (“UCI”), or a
commercial or academic facility

 

8



--------------------------------------------------------------------------------

having capabilities comparable to those of UCI, samples of each new or modified
formulation to conduct skin permeation testing following the methodologies
developed at UCI for the use of radio isotope labeled Kinetin compound or
methodologies developed at such other facility which will produce test results
substantially similar to those at UCI, provided, that if Licensee identifies and
demonstrates testing methodologies other than permeation testing that will gauge
the efficacy of Kinetin in topical formulations as effectively as permeation
testing, Senetek will give consideration thereto. Licensee shall bear the
expenses of all such testing, including the cost of UCI in obtaining
radioisotope labeled Kinetin for use in such tests. Licensee agrees that no new
or modified formulation for which permeation test (or such other test) results
substantially as good as or better than those of the Products listed in
Schedules 1.4 and 1.19 are not so obtained shall be used for Licensee Product.
If Licensee proposes to conduct other studies of any such new or modified
formulation containing Kinetin, Licensee shall give Notice to Senetek describing
such studies and shall obtain Senetek’s approval thereof, such approval not to
be unreasonably withheld or delayed. Licensee agrees to pay or reimburse Senetek
for any developmental and testing expenses incurred by it for new or modified
Products requested by Licensee.

 

3.9 Licensee Product Manufacturing. Licensee shall use Best Efforts to assume
manufacturing, packaging and labeling of all Licensee Products within
commercially reasonable periods, provided that, as respects the Licensee Product
listed as Number 11 in Schedule 1.19, Grant Industries shall retain bulk
manufacturing and ship such bulk Product to Licensee for packaging and labeling.
All Licensee Products shall be manufactured in full compliance with all
applicable cosmetic good manufacturing practices requirements and all
requirements of law. Any manufacturing site transfer shall be performed in
accordance with standards of good manufacturing practices for cosmetic products.
If Licensee desires to purchase its supplies of Kinetin from a source other than
Senetek’s current authorized vendor, it shall obtain Senetek’s prior approval of
such new vendor, which approval shall not be unreasonably delayed or withheld,
and shall assure that the purity of Kinetin so purchased shall be no less than
99% with proof of biological activity and other efficacy of the Licensee
Products to be established by Licensee or its supplier, and Licensee will use
Best Efforts to obtain from its supplier the right for Senetek to source its own
requirements of Kinetin directly from such supplier at the same pricing and
other terms as are provided to Licensee. Senetek shall have the right to conduct
reasonable audits of Licensee’s contract manufacturing sites and its and its
contract manufacturer’s and Kinetin vendor’s records and quality
assurance/quality control procedures for raw materials, componentry, packaging
and finished product. At such time as Licensee assumes manufacturing for each
Licensee Product, Licensee shall purchase from Senetek and its contract
manufacturers all dedicated raw materials, tools, dies, moulds, componentry, and
other materials related to the Licensee Product whose manufacturing is being
transferred, at Senetek’s or its manufacturer’s fully absorbed cost.

 

3.10 Packaging and Labeling. Licensee hereby grants to Senetek a license to
utilize the Licensee trademarks set forth in Schedule 3.10 to the extent
required to package and label the Senetek Products, said license to expire upon
expiration of this Agreement. Licensee represents and warrants that to the best
of its knowledge such trademarks are not identical or confusingly similar to any
registered or common law trademark of any third party for Class 3 or Class 5
products in the Territory, and Licensee agrees during the Term not to use such

 

9



--------------------------------------------------------------------------------

trademarks in connection with the marketing or sale of any product that is not a
Product, and after the Term not to use such trademarks in any way that is
confusingly similar to its use on Products during the Term (subject to
Licensee’s right to sell off Product lawfully in its possession pursuant to
Section 2.4). Licensee shall give Senetek written Notice setting forth the
labeling it proposes for each Product. If Senetek does not give Notice to
Licensee within ten (10) days after receipt of Licensee’s Notice, setting forth
its objections to any such labeling (which may only be based upon FDA, FTC or
other legal or regulatory non-compliance), Senetek shall be deemed to have no
objection to such labeling. Senetek hereby grants to Licensee a license to
utilize the Senetek trademarks set forth in Schedule 3.10 to the extent required
to package and label the Licensee Products, said license to expire upon the
expiration of this Agreement, and Senetek represents and warrants that to the
best of its knowledge such trademarks are not identical or confusingly similar
to any registered or common law trademarks of any third party for Class 3 or
Class 5 products in the Territory. All primary packaging, unit cartons and inner
shippers for Products shall conspicuously state that such Products are covered
by “Patent Numbers 5,371,089, 5,602,139 and others”.

 

3.11 Royalty Due on Net Sales of Products. A royalty shall be due to Senetek
with respect to all Net Sales of Products by Licensee or its Affiliates or
sub-licensees as follows:

 

(i) On each Unit of Senetek Products manufactured by Senetek or its authorized
suppliers and purchased by Licensee at the Base Price then in effect (and on
each Unit of Licensee Products manufactured by or for Senetek prior to
Licensee’s assumption of manufacturing or during a Disruption Period and
purchased by Licensee at the Base Price then in effect), * percent (*%) of Net
Sales, and

 

(ii) On each Unit of Licensee Products manufactured by Licensee or its
authorized suppliers (and on each Unit of Senetek Product manufactured by or for
Licensee during a Disruption Period), * percent (*%) of Net Sales.

 

All royalties due shall be paid with respect to each Calendar Quarter within
thirty (30) days after the end of such Calendar Quarter. Payments shall be made
by wire transfer to the bank account designated by Senetek from time to time in
U.S. Dollars, and any late payments shall be subject to a handling charge of the
lesser of one percent (1%) per month or the maximum interest rate allowed by
applicable law from the date payment was due. All royalty payments shall be
followed within ten (10) days by a reasonably detailed accounting setting forth
the basis upon which such payment was calculated

 

3.12 Minimum Payments. Subject to Section 3.14, to maintain the Exclusivity
Right in the Core Territory, during the first Contract Year Licensee’s Net
Payments of royalties due to Senetek pursuant to Section 3.11 and Base Price
pursuant to Section 3.1 shall not be less than three million dollars
($3,000,000) (the “Minimum Payments”). Within sixty (60) days after the end of
the first and each subsequent Contract Year, Senetek and Licensee shall
negotiate in good faith with respect to the Minimum Payments to be required for
such Contract Year, provided that if the parties fail to reach agreement with
respect thereto by the end of the first Calendar Quarter, then the Minimum
Payments applicable to such Contract Year shall be equal to the Minimum Payments
applicable to the preceding Contract Year.

--------------------------------------------------------------------------------

* Confidential treatment has been requested for these terms.

 

10



--------------------------------------------------------------------------------

3.13 Adjustment to First Contract Year Minimum Payments. The parties acknowledge
that the initial Minimum Payments figure above provided for the first Contract
Year does not reflect their complete assessment of the commercial potential of
the Exclusivity Right granted with respect to that portion of the Core Territory
comprised of the European Union and Australia. Not later than thirty (30) days
after the Agreement Date, Senetek and Licensee shall use Best Efforts to reach
agreement with respect thereto. If by such date the parties have reached
agreement, the Minimum Payments provided for in Section 3.12 shall be increased
to such amount as the parties may agree. If by such date the parties have failed
to reach agreement, then the definition of Core Territory shall be deemed
amended so as to exclude the European Union and Australia, the definition of
Non-Exclusive Territory shall be deemed amended to include the European Union
and Australia, and the Minimum Payments provided for in Section 3.12 shall be
reduced to *.

 

3.14 Prepayment Equal to First Contract Year’s Initial Minimum Payments. On the
Agreement Date, Licensee shall make a non-refundable lump sum payment to Senetek
of three million dollars ($3,000,000) as a prepayment against the first three
million dollars ($3,000,000) of royalties due pursuant to Section 3.11 and Base
Price due pursuant to Section 3.1 No amount of the prepayment above provided for
shall be repayable to Licensee if the initial first Contract Year’s Minimum
Payments figure is reduced as provided for in Section 3.13. Any amount by which
such lump sum payment exceeds royalties due and Base Price payable during the
first Contract Year shall be carried over and applied to subsequent Contract
Years until such time as the prepaid amount has been exhausted.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES

 

4.1 Representations, Warranties and Covenants of Licensee.

 

Licensee represents, warrants and covenants as follows:

 

4.1.1 Qualifications and Authorization. Licensee is a corporation duly formed,
validly existing and in good standing under the laws of Delaware with full
corporate power and authority to conduct its business as it is now conducted and
to enter into and perform this Agreement. Licensee is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which its
operations or ownership of assets or its performance of this Agreement requires
such licensing or qualification.

 

4.1.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Licensee with any of the provisions hereof,
will (i) violate or conflict with any provision of the Certificate or Articles
of Incorporation or Bylaws of Licensee, (ii) violate, conflict with, or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the creation of any encumbrance upon any of Licensee’s assets under,
any of the terms, conditions or provisions of any material contract,
indebtedness, note, bond, indenture, security or pledge agreement, commitment,
license, lease, franchise, permit, agreement, or other instrument or obligation
to which Licensee is a party, or (iii) violate any statute, rule, regulation,
ordinance, code, order, judgment, ruling, writ, injunction, decree or award
applicable to Licensee, except, in the case of each of

--------------------------------------------------------------------------------

* Confidential treatment has been requested of these terms.

 

11



--------------------------------------------------------------------------------

clauses (i), (ii) and (iii) above, for such violations, conflicts, breaches,
defaults or creations of encumbrances which, in the aggregate, would not have a
material adverse affect on the business of Licensee taken as a whole or any
adverse effect on its ability to fully perform this Agreement.

 

4.1.3 Compliance with Laws. Licensee shall comply in all material respects with
all laws, regulations, ordinances, orders, decrees and other requirements
applicable to the storage, shipment, marketing and sale of the Products and the
manufacture of the Licensee Products. Without limiting the foregoing, Licensee
shall conduct appropriate stability testing of the Licensee Products, shall
maintain and implement appropriate quality control and quality assurance
procedures for all Products held in inventory, and shall obtain and maintain all
Product marketing approvals, registrations or other permits necessary for the
lawful packaging, storage, shipment, marketing and sale of the Products in the
Authorized Channel in each country within the Territory in which Products are
sold.

 

4.1.4 Marketing Efforts; Promotion Commitment. Licensee will promote and market
the Products in a manner consistent with general industry practice and in full
compliance with all laws, rules and regulations applicable thereto in each place
where the same are promoted and marketed. During at least the first Contract
Year, the Products will be promoted and marketed as Licensee’s second most
important product line. Licensee shall give Notice to Senetek of its proposed
advertising copy for the Products prior to use. If Senetek does not give Notice
to Licensee objecting to any such advertising copy within ten (10) days after
receipt of Licensee’s Notice (which objection shall be limited to FDA, FTC or
other legal or regulatory non-compliance), Senetek shall be deemed to have no
objection.

 

4.1.5 Packaging License. Licensee and its Affiliates own or hold subsisting
licenses or other rights to the intellectual property licensed to Senetek
pursuant to Section 3.11, and have the full and unrestricted right to license it
to Senetek for purposes of Senetek producing Senetek Product packaging and
labeling. Licensee has no knowledge of the existence of any intellectual
property owned by any other Person that would prevent Senetek from making or
having made the packaging and labeling for the Senetek Product or prevent
Licensee from selling Products using such intellectual property on packaging and
labeling in the Authorized Channel within the Territory.

 

4.1.6 Covenant Not to Challenge Senetek Patents’ Validity or, Enforceability. In
consideration of the benefits of this Agreement, Licensee, for itself and its
Affiliates, successors and permitted assigns and sub-licensees, covenants that
it and they will not dispute the validity and enforceability of the Patents in
any proceeding of any nature, will not assert, either affirmatively or
defensively, in any proceeding of any nature, any matter inconsistent with said
validity and enforceability, agrees and acknowledges that the foregoing shall
act as a complete defense and bar to any proceeding of any nature challenging
such validity and enforceability or any of them, and consents to the entry of
temporary and permanent injunctions to bar any breach or threatened breach of
any of the foregoing, without the filing on behalf of Senetek of any bond or
other security. This Section 4.1.6 will terminate and be of no force or effect
in the event that Senetek terminates this Agreement for any reason or is in
material breach of this Agreement.

 

12



--------------------------------------------------------------------------------

4.1.7 No Unsolicited Bids. Licensee, for itself and its Affiliates, successors
and permitted assigns and sub-licensees, irrevocably agrees that from the
Agreement Date through the fifth anniversary of the end of the Term it and they
will not, individually or as a member of any “group” (as such term is defined
under the United States Securities Exchange Act) (i) purchase, own or acquire
rights in securities of Senetek or American Depositary shares representing, or
options, warrants or other rights to purchase, securities of Senetek,
representing in the aggregate five percent (5%) or more of the outstanding
equity securities of Senetek, or (ii) make any public or confidential offer or
proposal to Senetek or its management or Board of Directors or any member
thereof with a view to entering into any acquisition of or combination involving
Senetek or any of its material assets, or (iii) participate in any proxy contest
or other process intended to cause the adoption of any shareholder resolution
which has not been recommended for adoption by the Board of Directors of
Senetek. This Section 4.1.7 will terminate and be of no force or effect in the
event that (a) any party other than Licensee or any Affiliate of Licensee or
“group” of which Licensee or any Affiliate is a member takes any of the actions
described in clauses (i), (ii) or (iii) or (b) Senetek terminates this Agreement
for any reason or is in material breach of this Agreement.

 

4.2 Representations and Warranties and Covenants of Senetek.

 

Senetek represents, warrants and covenants as follows:

 

4.2.1 Qualifications and Authorization. Senetek is a corporation duly organized,
validly existing and in good standing under the laws of England, with full
corporate power and authority to conduct its business as it is now conducted and
to enter into and perform this Agreement. Senetek is duly licensed or qualified
to do business and is in good standing in California and each other jurisdiction
in which its operations or ownership of assets in connection with this Agreement
requires such licensing or qualification.

 

4.2.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Senetek with any of the provisions hereof,
will (i) violate or conflict with any provision of the Memorandum or Articles of
Association of Senetek, (ii) violate, conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in a
creation of any encumbrance upon any of Senetek’s assets under, any of the
terms, conditions or provisions of any material contract, indebtedness, note,
bond, indenture, security or pledge agreement, commitment, license, lease,
franchise, permit, agreement, or other instrument or obligation to which Senetek
is a party, or (iii) violate any statute, rule, regulation, ordinance, code,
order, judgment, ruling, writ, injunction, decree or award applicable to
Senetek, except, in the case of each of clauses (i), (ii) and (iii) above, for
such violations, conflicts, breaches, defaults or creations of encumbrances
which, in the aggregate, would not have material adverse effect on the business
of Senetek and its Affiliates taken as a whole or any adverse effect on its
ability to perform this Agreement.

 

13



--------------------------------------------------------------------------------

4.2.3 Product Manufacture. The Senetek Products will be, and such of the
Licensee Products as Senetek manufactures will be, manufactured in accordance
with the Specifications as from time to time in effect and in compliance with
the existing master batch record, current good manufacturing practices for
cosmetic products, and all laws, regulations, ordinances, order, decrees and
other requirements applicable to the manufacture, packaging, storage and
shipment of the Senetek Products in accordance with this Agreement. The Kinetin
used in the manufacture of such Products shall be no less than 99% pure. Senetek
shall assay the biological activity and other efficacy of such Products using
such means and at such frequency as Senetek may reasonably determine.

 

4.2.4 Patents. Senetek and its Affiliates own the Patents and either own or hold
licenses for the use of the other Intellectual Property and Documentation, and
have the full and unrestricted right to license them to Licensee. Senetek has no
knowledge of the existence of any patent or patent applications or trademark or
copyright owned or filed by any Person that would prevent Senetek from making or
having made the Senetek Products or prevent Licensee from manufacturing,
packaging, marketing or selling Products in the Authorized Channel within the
Territory. As of the Agreement Date, Senetek has not entered into any subsisting
material license agreement with respect to its Patents except as disclosed on
Schedule 4.2.4. Except as disclosed on Schedule 4.2.4, Senetek is not as of the
date of this Agreement involved in any material dispute with respect to the
agreements identified on such schedule. During the Term of this Agreement
Senetek and its Affiliates will not enter into any license or other agreement
with respect to the Patents or other Intellectual Property which conflicts with
this Agreement or the rights granted Licensee hereunder. To the best of
Senetek’s knowledge, the Intellectual Property and the Know-How (in conjunction
with the Licensee intellectual property applicable thereto) include all patents,
common law and statutory trademarks, trade names, copyrights, designs, trade
secrets and technical or other proprietary information necessary for the
manufacture, distribution, promotion, marketing and sale of the Products listed
in Schedules 1.4 and 1.19 hereof in accordance with the terms of this Agreement.

 

4.2.5 Product Claim Substantiation; Testing Data. Senetek has made available to
Licensee all currently existing, and will continue to make available to Licensee
all future, Product claim substantiation and safety testing data related to the
Products, including all University of California—Irvine test data and copies of
“results” photographs taken by Canfield Scientific, as may be reasonably
necessary to permit Licensee to advertise and promote the Products in accordance
with this Agreement; provided, however, that Senetek shall not be required to
disclose such information to the extent that doing so would violate agreements
with others and it has used Best Efforts to obtain a waiver or amendment of such
provisions to permit such disclosure.

 

4.3 Survival. The representations and warranties made in this Agreement shall
survive the termination of this Agreement for the full period prescribed by the
statute of limitations applicable to claims for the breach of such
representation or warranty. The covenants of the parties made in this Agreement
shall continue in full force and effect after the termination of this Agreement
without limit.

 

14



--------------------------------------------------------------------------------

5. CONFIDENTIAL INFORMATION AND ANNOUNCEMENTS

 

5.1 Senetek Confidential Information. Licensee shall not (a) use Senetek
Confidential Information except to perform its obligations under this Agreement,
or (b) disclose Senetek Confidential Information to any Person (except to its
employees and agents who reasonably require same for the purpose hereof and who
are bound to Licensee by the same obligations as to confidentiality) without the
express written permission of Senetek, unless such disclosure is required by
order of a court of competent jurisdiction.

 

5.2 Licensee Confidential Information. Senetek shall not (a) use Licensee’s
Confidential Information except to perform its obligations under this Agreement,
or (b) disclose Licensee’s Confidential Information to any Person (except to its
employees and agents who reasonably require same for the purpose hereof and who
are bound to Senetek by the same obligations as to confidentiality) without the
express written permission of Licensee, unless such disclosure is required by
order of a court of competent jurisdiction.

 

5.3 No License. The furnishing of Confidential Information by one party to the
other shall not constitute any grant, option or license to the other under any
Patent or Intellectual Property of Senetek or any intellectual property of
Licensee.

 

5.4 Announcements. Senetek will issue an agreed upon press release upon the
execution of this Agreement in the form set forth in Schedule 5.4. Except for
such release and except as may otherwise be required by law or the listing rules
of any exchange on which either party’s securities may be listed or quoted, for
which the releasing party shall provide prior notice to the other party and the
opportunity to comment on any required disclosure, neither party will disclose
the terms of this Agreement to any other Person; provided, however, that each
party may make such disclosure of the terms of this Agreement to its employees
and agents as is necessary to permit such party to perform its obligations under
this Agreement; provided further that any such employee or agent agrees to
maintain the confidentiality of this Agreement; and provided further that either
party may make such disclosures of the terms of this Agreement as are necessary
to enter into license and other agreements that do not conflict with the terms
of this Agreement. Licensee acknowledges that this Agreement may be deemed to be
a “material contract” as that term is defined by Item 601(b)(10) of Regulation
S-K, and that Senetek may therefore be required to file such document as an
exhibit to reports or registration statements filed under the United States
Securities Act or Securities Exchange Act, provided that Senetek shall redact
commercial terms and file for confidential treatment to the extent permitted by
applicable rules of the United States Securities and Exchange Commission.

 

5.5 Release from Restrictions. The restrictions set forth in Sections 5.1 and
5.2 shall not apply to Licensee or Senetek Confidential Information disclosed to
the other party (i) that a party rightfully possessed before it received the
information from the other as evidenced by written documentation; (ii) that
subsequently becomes publicly available through no fault of that party; (iii)
that is subsequently furnished rightfully to that party by a third party that is
not an Affiliate and which is not known to be under restrictions on such
disclosure; or (iv) that is independently developed by an employee, agent or
contractor of such party.

 

15



--------------------------------------------------------------------------------

5.6 Survival. The provisions of this Article 5 shall survive termination of this
Agreement and continue thereafter for a period of five (5) years.

 

6. BOOKS AND RECORDS; DISPUTE RESOLUTION

 

6.1 Books and Records. Each party shall keep (and shall cause any permitted
contract manufacturer to keep) books and records sufficient to permit the other
party to verify compliance with all of the representations, warranties and
covenants contained herein, including with respect to the Base Price of Products
from time to time manufactured by it. In the case of Licensee, such books and
records shall accurately reflect all amounts included in its calculation of
royalty due with respect to Products and shall be prepared in accordance with
GAAP, and Licensee shall maintain source documentation of the amounts therein
reflected. Such books and records shall be preserved for a period not less than
three (3) years after they are created during and after the Term of this
Agreement. Each party shall be permitted to audit all appropriate books and
records (including those of any contract manufacturer). Such audit shall only be
performed by a third party licensed certified public accountant who has agreed
to be bound by obligations of confidentiality and non-use, upon reasonable
notice and during regular business hours. A party shall conduct no more than one
(1) such audit during any Contract Year unless any prior audit showed material
breach of a representation, warranty or covenant, in which event the a party may
conduct no more than two (2) audits during the succeeding Contract Year. Each
party shall pay its own costs of conducting any such audit unless it is
determined by Final Adjudication that the party whose books and records were
audited was in material breach (which with respect to this provision shall be
defined as an underpayment in excess of ten percent (10%)), in which event it
shall pay all reasonable costs of such audit. The party conducting any audit
hereunder shall give Notice of the results of such audit to the other party as
soon as reasonably practicable following its conclusion. Settlement for all
underpayments and overpayments shall be made within thirty (30) days following
such Notice.

 

7. INDEMNIFICATION, INSURANCE AND LIMITS ON LIABILITY

 

7.1 Indemnification by Licensee. Licensee shall defend, indemnify, and hold
harmless Senetek, its officers, agents, employees and Affiliates from any loss
and from any claim, action, damage, expense or liability (including defense
costs and attorneys’ fees) (collectively, “Claims”) arising out of or related to
a breach or alleged breach of any representation, warranty or covenant made by
Licensee herein, or the marketing, sale or use of Products or the manufacture of
Licensee Products, except insofar as such claims are related to or arise from
Senetek’s negligence, willful misconduct or breach of any representation,
warranty or covenant made by Senetek under this Agreement.

 

7.2 Indemnification by Senetek. Senetek shall defend, indemnify, and hold
harmless Licensee, its officers, agents, employees and Affiliates from any
Claims arising out of or related to a breach or alleged breach of any
representation, warranty, or covenant made by Senetek herein, or the manufacture
of Senetek Products, except insofar as such claims are related to or arise from
Licensee’s negligence, willful misconduct or breach of any representation,
warranty or covenant made by Licensee under this Agreement.

 

16



--------------------------------------------------------------------------------

7.3 Insurance. Each party shall maintain at its expense commercial general
liability insurance with an insurance company or companies rated at least Best
AA in a principal amount of not less than Two Million Dollars (US$2,000,000) per
occurrence and Five Million Dollars (US$5,000,000) in the annual aggregate. Each
such policy shall name the other party as an additional insured as its interest
may appear. Within thirty (30) calendar days after the date of this Agreement,
each party shall furnish to the other a certificate evidencing such insurance.
Either party may elect to suspend its performance hereunder until the other
party’s insurance is in place and the certificate of coverage is provided, and
may thereafter suspend its performance if it reasonably believes such insurance
is not in place until the other party provides reasonable assurance that such
coverage is in place without any gap in coverage during the Term and will be
maintained as required by this Agreement.

 

7.4 No Consequential Damages. Except for claims that include consequential
damages paid to Persons that are not an indemnified party or Affiliates or
sub-licensees of an indemnified party, neither party shall be liable to the
other for consequential damages, lost profits, injury to reputation or similar
claims; provided, however, that nothing in this sentence shall be construed to
in any way limit Licensee’s obligation to order and pay for Senetek Products or
pay royalty due on Net Sales of Products under this Agreement. UNDER NO
CIRCUMSTANCES SHALL SENETEK OR ITS AFFILIATES HAVE ANY LIABILITY ARISING FROM
THIS AGREEMENT IN EXCESS OF THE HIGHEST AGGREGATE AMOUNT PAID AS BASE PRICE AND
ROYALTIES FOR PRODUCTS IN ANY ONE OF THE THREE PRECEDING CONTRACT YEARS. Each
party acknowledges and agrees that, but for the limitations of liability set
forth in this Section, the other party would not have entered into this
Agreement upon the terms set forth herein and that such limitations are a
material part of this Agreement.

 

7.5 Recalls. In the event any Product(s) must be recalled from distribution by
reason of failure to meet any requirements of law or otherwise, Licensee shall
have the sole responsibility to effect the recall. Senetek shall use Best
Efforts to cooperate with Licensee in implementing any such recall to the extent
such cooperation is necessary to effect the recall, provided Licensee shall pay
Senetek’s out-of-pocket expenses related thereto, subject to any subsequent
claim under Section 7.2. In the event the recall results from or is caused by
the negligence, willful misconduct or breach of any representation, warranty or
covenant made by Senetek herein, Senetek shall reimburse Licensee for any costs
and/or expenses reasonably expended by Licensee as a consequence of the recall.

 

8. INFRINGEMENT

 

8.1 Notification of Infringement. During the Term, each party shall promptly
advise the other in writing of any infringement, imitation or act by third
parties inconsistent with the ownership of and rights to the Intellectual
Property as represented in this Agreement or any act of unfair competition by
third parties (any of the foregoing shall be referred to as an “infringement”)
relating to any of the Intellectual Property, wherever and whenever such
infringement or act shall come to the attention of such party. Senetek shall
promptly take such

 

17



--------------------------------------------------------------------------------

commercially reasonable action as is required to restrain such infringement or
otherwise enforce its rights, and Licensee shall cooperate fully in such action
and, if so requested, shall join as a party to any appropriate legal proceedings
for such purpose. If within 30 days after Senetek becomes aware of such
infringement, Senetek fails to commence appropriate and diligent action with
respect to such infringement, Licensee shall have the right, to the extent
permitted by law, to institute an action for infringement in its own name or in
the name of any of its Affiliates. To the extent Licensee exercises such right
to take action, all reasonable expenses thereof shall be recouped from any
recovery and any unrecouped reasonable expenses shall be credited towards
royalties and Base Price otherwise due under this Agreement.

 

8.2 Recovery. Any recovery by either party as a result of any claim, demand,
litigation or other action contemplated by Section 8.1 or any settlement thereof
shall first be used to reimburse each party for the reasonable costs of the
action borne by such party (or, if the recovery is less than the aggregate costs
of such action, shall be distributed between the parties in proportion to the
costs of the action borne by each of the parties), with the remaining amount, if
any, to be paid to the party bringing the action.

 

9. TERM AND TERMINATION

 

9.1 Term. The term of this Agreement shall be the Term as defined in Article 1
unless terminated earlier than therein provided pursuant to this Article 9.

 

9.2 Termination for Cause. Each party shall have the right to terminate this
Agreement at any time upon written notice to the other in the event (i) the
other party is found by Final Adjudication by a court of competent jurisdiction
to be in material breach of any of the provisions of this Agreement and such
material breach continues for a period of sixty (60) days after Notice thereof
or (ii) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction, or a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by the other party, or the other party makes or
executes any assignment for the benefit of creditors. Notwithstanding the
foregoing, in the case of a failure by Licensee to make the Minimum Payments,
Licensee shall have the right to cure such failure and preserve the Exclusivity
Right by payment to Senetek of an amount equal to the amount by which Licensee
failed to pay the Minimum Payments. For the avoidance of doubt, the Minimum
Payments provisions of this Agreement are not a minimum purchase commitment,
minimum Net Sales commitment, or obligation to make minimum royalty payments,
but merely a threshold that must be met to maintain the Exclusivity Right under
this Agreement. Failure to make such Minimum Payments shall not be a breach or
otherwise a cause for termination of this Agreement.

 

9.3 Bankruptcy of Senetek. The parties hereby agree that licenses under this
Agreement are licenses of intellectual property as defined in Section 101(35A)
(formerly Section 101(56)) of the Bankruptcy Code, and that this license
agreement is governed by Section 365(n) of the Bankruptcy Code. Senetek hereby
agrees that in the event this Agreement is assigned to any third party in any
bankruptcy action by Senetek, such assignee must assume all of Senetek’s
obligations under this Agreement.

 

18



--------------------------------------------------------------------------------

9.4 Termination Without Cause by Licensee. Licensee may terminate this Agreement
without cause at any time after the end of the first Contract Year upon twelve
(12) months written Notice to Senetek.

 

10. MISCELLANEOUS

 

10.1 Method of Payments. All payments due under this Agreement shall be paid in
U.S. Dollars by wire transfer of immediately available funds to Senetek in the
United States. Net Sales in non-U.S. Dollar currencies shall be converted to
U.S. Dollars in accordance with GAAP consistently applied by Licensee in
preparing its audited consolidated financial statements.

 

10.2 Taxes. All taxes due with respect to the sales of Products by Licensee
shall be paid by it. If Senetek is required to collect and remit any tax for
which Licensee is responsible, Senetek shall be entitled to collect the amount
of such tax from Licensee within 30 days of the date any such tax is due.

 

10.3 No Joint Venture. It is not the intent of the parties hereto to form any
partnership or joint venture. Each party shall, in relation to its obligations
hereunder, act as an independent contractor, and nothing in this Agreement shall
be construed to give either party the power or authority to act for, bind or
commit the other.

 

10.4 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California (regardless of that or any
other jurisdiction’s choice of law principles). Each party irrevocably submits
to the exclusive jurisdiction of the United States Federal District Court for
the Northern District of California and the state courts of California sitting
in San Francisco for all purposes related to this Agreement.

 

10.5 No Assignment. Neither party to this Agreement may assign its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement; provided, however, that either party may assign its
rights to an Affiliate or to any successor by merger, consolidation, sale of
stock or the sale of substantially all of the assets of such party; provided
further, that no such permitted assignment shall relieve the assigning party of
its liability for any breach by its assignee. Licensee may not sub-license any
of its rights hereunder without the prior written consent of Senetek, which
shall not be unreasonably withheld or delayed. Any permitted sublicense shall
require that the sub-licensee agree in writing to comply with the terms of this
Agreement and shall name Senetek as a third-party beneficiary with rights of
enforcement. No sub-licensee shall have any right to grant additional
sublicenses, and any attempt to grant such a further sublicense shall
automatically terminate the sub-license under which such additional sub-license
purportedly was granted.

 

10.6 Force Majeure. No party hereto shall be liable to any other in damages for,
nor shall this Agreement be terminable by reason of, any delay or default in
such party’s performance hereunder if such delay or default is caused by
conditions beyond such party’s control including, but not limited to, acts of
God, regulation or law or other action of any

 

19



--------------------------------------------------------------------------------

government or any agency thereof, war, insurrection, civil commotion,
destruction of production facilities or materials by earthquake, fire, flood or
storm, labor disturbances, epidemic, or failure of suppliers, public utilities
or common carriers. Each party hereto agrees to promptly notify the other party
of any event of force majeure under this Section 10.6 and to employ Best Efforts
towards prompt resumption of its performance hereunder if such performance is
delayed or interrupted by reason of such event. In the absence of a force
majeure event involving material impairment or destruction of manufacturing
capability or supply chain for Product, no force majeure event shall be deemed
to excuse the failure of Licensee to pay the Minimum Payments applicable to any
Contract Year.

 

10.7 Notices. Unless otherwise provided herein, any notice required or permitted
to be given hereunder (a “Notice”) shall be mailed by certified mail or
generally recognized express courier service with signature required for
delivery, postage prepaid, sent by facsimile transmission, or delivered by hand
to the party to whom such Notice is required or permitted to be given hereunder,
at such party’s address first set forth above or at such other address as the
party may have designated by Notice hereunder. If mailed, any such Notice shall
be deemed to have been given as of the date of receipt, as evidenced by the date
appearing on the delivery notice. If delivered by hand, any such Notice shall be
deemed to have been given when received by the party or agent of such party to
whom such Notice is given, as evidenced by written and dated receipt of the
receiving party.

 

10.8 Captions. The captions in this Agreement are solely for convenience of
reference and shall not be used for purposes of interpreting or construing the
provisions hereof.

 

10.9 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

10.10 Waiver. No failure on the part of any party hereto to exercise, and no
delay in exercising, any right, privilege or power hereunder shall operate as a
waiver or relinquishment thereof; nor shall any single or partial exercise by
any party hereto of any right, privilege or power hereunder preclude any other
or further exercise thereof, or the exercise of any other right, privilege or
power.

 

10.11 Entire Agreement. This Agreement together with its Schedules constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter of this Agreement and shall supersede any prior
agreements, negotiations, understandings, representations, statements and
writings relating thereto. This Agreement may not be amended or modified except
in a writing signed by a duly authorized officer of the party against whom
enforcement of such amendment is sought.

 

20



--------------------------------------------------------------------------------

10.12 Counterparts. This Agreement may be executed in one or more counterparts
by exchange of facsimile copies of signature pages, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.

 

10.13 Document Preparation. The Parties acknowledge that this Agreement is a
product of extensive negotiations and that no inference should be drawn
regarding the preparation of this document.

 

To evidence this Agreement, the parties have caused their duly authorized
representatives to execute this Agreement as of the Agreement Date.

 

ICN PHARMACEUTICALS, INC.

By:  /s/    WESLEY P. WHEELER      

--------------------------------------------------------------------------------

Name: Wesley P. Wheeler

Title: President

SENETEK PLC

By:  /s/    FRANK J. MASSINO

--------------------------------------------------------------------------------

Name: Frank J. Massino

Title: Chairman and Chief Executive Officer

CARME COSMECEUTICAL SCIENCE, INC.

By:  /s/    FRANK J. MASSINO

--------------------------------------------------------------------------------

Name: Frank J. Massino

Title: President

 

21



--------------------------------------------------------------------------------

SCHEDULE 1.4

SENETEK PRODUCT

 

Product Description

--------------------------------------------------------------------------------

   Unit Base Price


--------------------------------------------------------------------------------

Vitamin C Serum w/ 0.025 Kinetin – 15 ml

   $ *

 

* Confidential treatment has been requested of these terms.

 

22



--------------------------------------------------------------------------------

SCHEDULE 1.10

DOCUMENTATION

 

1. Kinetin pre-Clinical Safety Studies

 

  A. STK 1—Ames Test

  B. STK 2—Mouse Lymphoma TK Locus Assay

  C. STK 4—Acute Oral Toxicity to Mice

  D. STK 6—Acute Oral Toxicity to Rats

  E. STK 7—Acute Dermal Toxicity to Rats

  F. STK 8—Irritant Effects on Rabbit Skin

  G. STK 9 –Irritant Effects on the Rabbit Eye

  H. STK 10—Delayed Contact Hypersensitivity in Guinea Pig

  I. STK 15—Kinetin and Furfural Bacterial Mutation Assay

  J. STK 30—Mouse Micronucleus Test

 

2. Kinetin Clinical Safety Studies

 

  A. KTN 001

  B. KTN 003

 

3. Kinetin In-vitro Skin Penetration Studies

 

4. Kinetin Raw Material Test HPLC Procedure and Specifications (current
supplier)

 

5. Product Composition and Manufacturing Instructions for Formulae Developed by
Senetek.

 

6. Product Specifications for Formulae Developed by Senetek PLC.

 

7. Kinetin HPLC Assay Procedure for Formulated Products

 

23



--------------------------------------------------------------------------------

SCHEDULE 1.17

PATENTS

 

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent
Date


--------------------------------------------------------------------------------

Method and Composition for Ameliorating the Adverse Effects of Aging   
Argentina    Granted    320120    250273    1/28/97 Method and Composition for
Ameliorating the Adverse Effects of Aging    Australia    Granted    81884/91   
666836    7/9/96 Method and Composition for Ameliorating the Adverse Effects of
Aging    Austria    Granted    91912579.9    0584068    10/6/99 Method and
Composition for Ameliorating the Adverse Effects of Aging    Belgium    Granted
   91912579.9    0584068    10/6/99 Method and Composition for Ameliorating the
Adverse Effects of Aging    Brazil    Granted    2108368    P19107307   
10/31/00 Method and Composition for Ameliorating the Adverse Effects of Aging   
Canada    Granted         1,339,503    10/21/97 Method and Composition for
Ameliorating the Adverse Effects of Aging    Canada    Pending    2108369     
     Method and Composition for Ameliorating the Adverse Effects of Aging   
China    Granted    91104472.8    ZL91104472    6/3/96 Method and Composition
for Ameliorating the Adverse Effects of Aging    European
Patent
Office    Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Finland    Pending    935039     
     Method and Composition for Ameliorating the Adverse Effects of Aging   
France    Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Germany    Granted    91912579.9   
0584068    10/6/99 Method and Composition for Ameliorating the Adverse Effects
of Aging    Great
Britain    Granted    91912579.9    0584068    10/6/99

 

24



--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent
Date


--------------------------------------------------------------------------------

Method and Composition for Ameliorating the Adverse Effects of Aging    Greece  
Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Ireland,
Republic
of   Pending    1715/91           Method and Composition for Ameliorating the
Adverse Effects of Aging    Israel   Granted    98204    98204    2/12/95 Method
and Composition for Ameliorating the Adverse Effects of Aging    Japan   Granted
   512066/91           Method and Composition for Ameliorating the Adverse
Effects of Aging   

Japan

(divisional)

  Pending    3103375           Method and Composition for Ameliorating the
Adverse Effects of Aging    Luxem-
bourg   Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Korea,
South   Granted    703452/93    196660    2/22/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Malaysia   Pending    PI9100865   
       Method and Composition for Ameliorating the Adverse Effects of Aging   
Mexico   Granted    25,886    178834    7/2/95 Method and Composition for
Ameliorating the Adverse Effects of Aging    Nether-
lands   Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    New
Zealand   Granted    238210    238210    10/1/93 Method and Composition for
Ameliorating the Adverse Effects of Aging    New
Zealand   Granted    247836    247836    8/8/97 Method and Composition for
Ameliorating the Adverse Effects of Aging    Norway   Granted    934115   
304814    2/22/99 Method and Composition for Ameliorating the Adverse Effects of
Aging    Philippines   Pending    42893          

 

25



--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent
Date


--------------------------------------------------------------------------------

Method and Composition for Ameliorating the Adverse Effects of Aging    Saudi
Arabia    Pending    91120262           Method and Composition for Ameliorating
the Adverse Effects of Aging    Spain    Granted    91912579.9    0584068   
10/6/99 Method and Composition for Ameliorating the Adverse Effects of Aging   
Sweden    Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Switzer-
land    Granted    91912579.9    0584068    10/6/99 Method and Composition for
Ameliorating the Adverse Effects of Aging    Taiwan    Granted    80105893   
76376    5/23/96 Method and Composition for Ameliorating the Adverse Effects of
Aging    Venezuela    Pending    727           Method and Composition for
Ameliorating the Adverse Effects of Aging    U.S.    Granted    206,041   
5,371,089    12/6/94 Method and Composition for Ameliorating the Adverse Effects
of Aging    U.S.    Granted    292,721    5,602,139    2/11/97 Method and
Composition for Ameliorating the Adverse Effects of Aging    U.S.    Granted   
314,361    5,614,507    3/25/97

 

26



--------------------------------------------------------------------------------

SCHEDULE 1.19

LICENSEE PRODUCTS

 

Description (Specification_attached)

--------------------------------------------------------------------------------

   Unit Base
Price


--------------------------------------------------------------------------------

1.      Kinerase Cream w/ 0.1% Kinetin – 40g

   $ *

2.      Kinerase Cream w/ 0.1% Kinetin – 80g

   $ *

3.      Kinerase Lotion w/ 0.1% Kinetin – 40g

   $ *

4.      Kinerase Lotion w/ 0.1% Kinetin – 80g

   $ *

5.      Kinerase SPF + 0.1% Kinetin – 40g

   $ *

6.      Kinerase SPF + 0.1% Kinetin – 80g

   $ *

7.      Kinerase Cream w/ 0.125% Kinetin – 20g

   $ *

8.      Kinerase Cream w/ 0.125% Kinetin – 80g

   $ *

9.      Kinerase Lotion w/ 0.125% Kinetin – 40g

   $ *

10.    Kinerase Lotion w/ 0.125% Kinetin – 80g

   $ *

11.    Kinerase Vitamin C Cream + 0.1% Kinetin – 40g

     See below

 

Licensee will assume manufacturing responsibility for this product as of the
Agreement Date, purchasing finished product in bulk from Grant Industries and
paying to Shaklee Corporation its royalty due of *         per Unit purchased
from Grant.

 

* Confidential treatment has been requested of these terms.

 

27



--------------------------------------------------------------------------------

SCHEDULE 4.2.4

OTHER LICENSE AGREEMENTS

 

1. Revlon Consumer Products Corporation

 

2. Osmotics Corporation

 

3. The Body Shop

 

4. Allure Cosmetics

 

5. Med-Beauty AG

 

7. Vivier Pharma Inc.

 

8. Shaklee Corporation

 

9. Panion & BF Biotech Inc.

 

10. Enprani Co., Ltd.

 

11. Lavipharm SA

 

28



--------------------------------------------------------------------------------

SCHEDULE 6.4

PRESS RELEASE

 

Senetek Announces Expanded Kinetin License With

 

ICN Pharmaceuticals, Inc.

 

Napa, California, July , 2003/PRNewswire-FirstCall/ —Senetek PLC (Nasdaq: SNTK –
News), www.senetekplc.com, Napa, California, today announced the signing of an
expanded manufacturing license with ICN Pharmaceuticals, Inc. for products
containing Senetek’s patented skin care ingredient, Kinetin. Under the expanded
agreement, ICN will add five new Kinetin products to its existing Kinerase®
product line, including new intense serum and cream formulations with highly
stabilized Vitamin C, a Kinerase sun screen formulation and new higher
concentration cream and lotion formulations. The expanded line will be sold
through the ethical market channel world-wide, supported by an enhanced sales
efforts to physicians, dermatology clinics and other recognized medical channels
supported by direct-to-consumer promotional activity including print,
telemarketing and web-based media. As part of the agreement, ICN is making a
significant prepayment of royalties at signing. Senetek’s original license
agreement with ICN was signed in October 1998.

 

Wade Nichols, Executive Vice President, Corporate Development of Senetek,
commented, “ICN’s expanded commitment to Kinetin in the ethical channel shows
the tremendous vitality of this technology alone and in combination with other
proprietary active ingredients. ICN took the lead in 1999 in promoting Kinetin
to a very discerning audience, dermatologists, and this new agreement adds
exciting new dimensions to its franchise worldwide.”

 

Senetek’s patented ingredient, Kinetin, is a naturally occurring cytokinin that
has proven to be effective in treating the appearance of aging skin with minimal
side effects. Senetek’s ten other licensees include Revlon Inc. and The Body
Shop, which have successfully introduced Kinetin in their respective channels of
distribution.

 

Visit Senetek PLC’s web site: http://www.senetekplc.com.

 

Senetek PLC Investor Relations Contact:

1-707-226-3900 ext. 102

E-Mail: Pknopick@eandecommunications.com

 

Safe Harbor Statement:

 

This news release may contain statements that may be considered “forward-
looking statements” within the meaning of the Private Securities Litigation
Reform Act, including the Company’s expectation about the success of new product
offerings. Forward-looking statements by their nature involve substantial
uncertainty, and actual results may differ materially from those expressed in
such statements. Important factors identified by the Company that it believes
could result in such material differences are described in the Company’s Annual
Report on Form 10-K for the year 2002. However, the Company necessarily can give
no assurance that it has identified all of the factors that may result in any
particular forward-looking statement materially differing from actual results,
and the Company assumes no obligation to correct or update any forward-looking
statements which may prove to be inaccurate, whether as a result of new
information, future events or otherwise.

 

29